UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 01-4632
TIFFANIE ANITA BRACK,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-01-27)

                   Submitted: December 20, 2001

                       Decided: January 3, 2002

   Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Arnold L. Husser,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. BRACK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Tiffanie Anita Brack appeals her thirty-four month sentence for
one count of credit card fraud in violation of 18 U.S.C. § 1029 (1994).
Finding no reversible error, we affirm.

   On appeal, Brack claims that the district court erred by denying her
a reduction for acceptance of responsibility pursuant to U.S. Sentenc-
ing Guidelines Manual ("USSG") § 3E1.1. We review a district
court’s determination as to whether a defendant is entitled to such a
reduction with great deference for clear error. United States v. Nale,
101 F.3d 1000, 1005 (4th Cir. 1996).

   Because there was evidence that Brack continued to violate the law
and engage in deceptive conduct while she was released on bond
before her sentencing hearing, we cannot conclude that the district
court clearly erred in its determination. A defendant who pleads guilty
and truthfully admits her conduct may still lose the adjustment
through other conduct that is inconsistent with such acceptance of
responsibility. See USSG § 3E1.1, cmt. n.3.

  Accordingly, we affirm Brack’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED